1

2

3

4

5                                 UNITED STATES DISTRICT COURT
6                                      DISTRICT OF NEVADA
7                                                ***
8    REYNALDO AGAVO,                                      Case No. 2:13-cv-01741-JCM-CWH
9                                       Petitioner,                      ORDER
            v.
10
     DWIGHT NEVEN, et al.,
11
                                      Respondents.
12

13          Respondents’ third unopposed motion for enlargement of time (ECF No. 70) is

14   GRANTED. Respondents shall have to and including June 24, 2019, to answer the second

15   amended petition in this case.

16                June __
            DATED THIS 5, 2019.
                          day of ____ 2019.
17

18                                                          JAMES C. MAHAN
                                                            UNITED STATES DISTRICT JUDGE
19
20

21

22

23

24

25

26
27

28


                                                      1
